 

10
11
12
13
14
15

16
17
18
19
20

21
22
23
24
25

26
27
28
29
30
31
32
33
34

35

Case 3:19-cv-00160 Document 14 Filed on 07/08/19 in TXSD Page 1 of 2

July 1, 2019

Doug Monahan

Attorney Pro Se soutfited

409 Colonial Dr. fre tie,
Friendswood, Texas 77546 bony Wt Ge bor

Doug.monahan@ibackpack.com ed
512-281-6533

 

US District Court, Southern District
) Case No.: 3.19-cv-00160

US Federal Trade Commission )

Vs. )

Doug Monahan and iBackPack of Texas, LLC )
AFFADAVIT SUPPORTING
MOTION TO DISMISS

This is a simple case of unexpected and unforeseen circumstances adversely affecting a start-up business
called iBackPack of Texas, LLC. It was founded by an Austin, Texas extremely successful entrepreneur
Doug Monahan. His first company, Sunset Direct, Inc, a high-tech outsourced sales firm, was started on
personal credit cards as its venture —- went on to gross $20 M annually. Monahan soid his 100% interest in
Sunset in 2005.

Monahan believed a high-tech backpack would be a good product. He created a website, preliminary
designs and loaned $500k to iBackPack of Texas, LLC. for start-up capital and began aggressively
advertising the coming iBackPack. Monahan was planning on raising $2.5 m via traditional ve firms. Crowd
Funding site Indiegogo approach Monahan and convinced him to raise money in the yet unproven,
controversial crowd funding website. The iBackPack raised roughly $800k via crowd funding donations.

iBackPack hired twenty five designers, software engineers and successfully developed the iBackPack
prototype as well as 15 high tech add-ons such as 8 different lithium ion batteries, modems, fans, and other
products. The iBackPack and all accessories were shipped to the FTC as well as over 100 Beta testers.
Lithium ion batteries had unexpected issues. Monahan and iBackPack lined up manufacturing facilities, has
videos showing products in products and readied itself to ship. However, in September 2016, Samsung,
HP, Panasonic, Dell, IBM recalled millions of the batteries, writing off over $15 billion due to fires, and
unexpected explosions. October through May 2017, Battery pricing skyrocketed, shipping of lithium ion
batteries more than quadrupled coupled with major restrictions. American Airlines, United and 15 others
banned high-tech luggage from flights.
 

36
37
38
39
40

41

42
43
44
45

46
47

48
49
50
51
52
53
54
55
56
57
58
59
60
61

Case 3:19-cv-00160 Document 14 Filed on 07/08/19 in TXSD Page 2 of 2

May of 2017, Monahan was admitted to Austin Hospital ICU for over thirty days. He had life-threatening
pulmonary embolisms (blood clots) where he underwent four major surgeries including full hip replacement,
a near amputation of leg, multiple skin grafts and more. His hospital bill totaled $414k — none paid for with
iBackPack funds. Today, Monahan is physically handicapped, out the half a million he invested, being sued
by the FTC and struggling financially and with his health.

There was never any intent to deceive as the FTC claims. Those who contributed to the iBackPack
understood there were high risks, realized they were not purchasing any product, and made their
contributions knowingly and willingly without undo pressure. All contributions were via internet. Please
dismiss this case. It is poor use of the court and government resources.

    

Doug Monahan
Attorney Pro Se

Email: doug.monahan@ibackpack.net

For:

Susan Gram Case Manager

Case Manager for Judge George C. Hanks
United States Courthouse

601 Rosenberg,

Sixth Floor Galveston, TX 77550
Telephone: (409) 766-3737
